 1

 2

 3

 4

 5

 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
                                                      Case No. 1:19-cv-00667-DAD-BAM
12
      J.R. SIMPLOT COMPANY,                           ORDER APPROVING STIPULATION
13                                                    RE EXTENSION OF TIME TO FILE
                         Plaintiff,                   RESPONSIVE PLEADINGS TO
14                                                    PLAINTIFF’S COMPLAINT AND TO
             v.                                       CONTINUE THE AUGUST 14, 2019
15                                                    MANDATORY SCHEDULING
      PETER NIBOLI, et al.,                           CONFERENCE AND RELATED DATES
16
                         Defendants.                  (Doc. No. 12)
17

18

19          Pursuant to the parties’ stipulation filed on July 19, 2019, and good cause appearing based
20   upon the parties’ efforts to pursue settlement of this action, IT IS HEREBY ORDERED that the
21   deadline for Defendants to respond to Plaintiff’s complaint is extended from July 17, 2019, to
22   September 16, 2019. The parties are reminded that requests for court-approved extensions brought
23   after the required filing date are looked upon with disfavor. See Local Rule 144(d). As there is
24   good cause here to grant the request and the parties will not be prejudiced by the delay, the request
25   for an extension of time for Defendants to file a responsive pleading to Plaintiff’s complaint is
26   GRANTED nunc pro tunc. However, future untimely requests will be looked upon with disfavor
27   and will not be granted absent a showing of good cause and lack of prejudice to the parties.
28
                                                       1
 1          IT IS FURTHER ORDERED that the Scheduling Conference currently set for August 14,

 2   2019, is hereby continued to October 16, 2019, at 9:00 AM in Courtroom 8 (BAM) before

 3   Magistrate Judge Barbara A. McAuliffe. A Joint Scheduling Report, carefully prepared and

 4   executed by all counsel/pro se parties, shall be electronically filed in CM/ECF one (1) full week

 5   prior to the Scheduling Conference, and shall be e-mailed, in Microsoft Word format, to

 6   bamorders@caed.uscourts.gov.     The parties are encouraged to appear telephonically at the

 7   Scheduling Conference and may do so with each party using the following dial-in number and

 8   passcode: dial-in number 1-877-411-9748; passcode 3190866.

 9
     IT IS SO ORDERED.
10

11      Dated:    July 22, 2019                             /s/ Barbara   A. McAuliffe           _
                                                      UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
